      Case 1:18-cv-02921-JMF Document 453 Filed 10/30/18 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK




STATE OF NEW YORK, et al.,

               Plaintiffs,


       v.                                      No. 1:18-cv-2921 (JMF)
                                               Hon. Jesse M. Furman

UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

               Defendants.




NEW YORK IMMIGRATION
COALITION, et al.,

               Plaintiffs,


       v.                                       No. 1:18-cv-5025
                                                (Consolidated Case)

UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

               Defendants.




     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTIONS IN LIMINE
             Case 1:18-cv-02921-JMF Document 453 Filed 10/30/18 Page 2 of 8



                                         INTRODUCTION

        Plaintiffs’ motions in limine are uniformly groundless. Their first and fourth motions seek to

bar evidence that Defendants have no intent to proffer and thus are pointless. Plaintiffs’ second and

third motions press the novel—albeit baseless—argument that Defendants should be prohibited from

arguing at trial that Plaintiffs lack sufficient evidence to prove their claims. Specifically, Plaintiffs’

second motion in limine asks this Court to bar Defendants from arguing that Plaintiffs have not proven

that Secretary Ross’s decision was discriminatory or pretextual, while their third motion requests a

ruling preventing Defendants from effectively challenging Plaintiffs’ standing. In effect, these motions

seek a discovery sanction in the absence of any finding that Defendants have improperly withheld

discoverable information. These legally unsupported motions constitute an improper attempt to shift

their burden of proof and should be denied in their entirety.

                                            ARGUMENT

        I.       THE COURT NEED NOT CONSIDER PLAINTIFFS’ FIRST MIL BECAUSE DEFENDANTS
                 DO NOT INTEND TO OFFER POST-HOC JUSTIFICATIONS FOR SECRETARY ROSS’S
                 DECISION.

        Plaintiffs’ assertion that “Defendants have … sought to buttress Secretary Ross’s

memorandum with additional, after-the-fact rationalizations” is baseless. See ECF No. 411, Pls.’ Mot.

at 2. On the contrary, Defendants consistently have taken the position that review of agency action,

including the decision of Secretary Ross at issue here, must be upheld if rationally based on the

grounds set forth in the decision. See Sec. and Exch. Comm’n v. Chenery Corp., 318 U.S. 80, 94-95 (1943).

Plaintiffs claim that, during this litigation, “senior Commerce officials testified about new rationales

and justifications for asking the citizenship question, unrelated to the Voting Rights Act.” Pls.’ Mot.

at 2. But their sole purported example consists of irrelevant testimony by Earl Comstock answering

questions regarding the reasons he thought reinstatement of a citizenship question “could be

warranted” before he performed extensive research on the issue. Id. (citing Comstock Tr. 107-110, 261-


                                                    2
            Case 1:18-cv-02921-JMF Document 453 Filed 10/30/18 Page 3 of 8



62). At no point have Defendants offered post-hoc rationalizations for Secretary Ross’s decision—

nor will they at trial—rendering needless any motion in limine to preclude such testimony. 1

        II.      THIS COURT SHOULD REJECT PLAINTIFFS’ ATTEMPT            TO   AVOID BEING HELD      TO
                 THEIR BURDEN OF PROOF.

        Plaintiffs’ second motion in limine is nothing more than a specious attempt to obscure their

inability to prove that the Secretary’s decision was motivated by discriminatory intent or based upon

a pretext, and a not-so-veiled attempt to shift the burden of proof. Plaintiffs contend that because

Defendants have invoked the deliberative-process privilege, which the Court has upheld on numerous

occasions, Defendants “should therefore be precluded from introducing evidence or argument at trial

as a sword to challenge Plaintiffs’ evidence and arguments about Defendants’ discriminatory intent.”

Pls’ Mot. at 7. Plaintiffs’ novel argument should be rejected.

        As an initial matter, the government has not proffered any trial exhibits or witness testimony,

and thus does not intend to offer evidence at trial, to show that the Secretary’s decision was neither

pretextual nor discriminatory. Not only should review of the decision be confined to the administrative

record, see ECF No. 408, Defs.’ Mot. in Limine, but the government certainly has no obligation to

disprove Plaintiffs’ allegations.

        Moreover, the sword/shield doctrine Plaintiffs invoke simply is not applicable here because

Defendants do not seek to “affirmatively rely on privileged communications to support a claim or

defense and then shield those communications from discovery by [their] adversary,” United States v.

Ghailani, 751 F. Supp. 2d 498, 501 (S.D.N.Y. 2010) (emphasis added). Indeed, Plaintiffs’ cited



        1
          Plaintiffs’ contention that “Secretary Ross[] and Defendants[] have insisted that the Voting
Rights Act rationale was the only basis for the decision,” Pls.’ MIL 2 (emphasis added), is inaccurate;
the government repeatedly has explained that, “[e]ven if the Secretary had additional reasons for
reinstating a citizenship question or expressed interest in adding a question before hearing from DOJ,
the analysis under the APA would remain unchanged.” E.g., ECF No. 412, Defs.’ Pretrial Mem. of
Law 30. Whether Secretary Ross had additional reasons for making the decision is irrelevant because
the decision must be reviewed on the stated basis.
                                                   3
          Case 1:18-cv-02921-JMF Document 453 Filed 10/30/18 Page 4 of 8



authorities do not support their warped interpretation of the doctrine. See id. (holding that challenging

party “must make ‘some showing … that the opposing party relies on the privileged communication

as a claim or defense or as an element of a claim or defense’”) (internal citation omitted); In re Sims,

534 F.3d 117, 132 (2d Cir. 2008) (explaining that courts “look to see whether the privilege holder took

‘affirmative steps to inject privileged materials into the litigation’” to determine whether selective

disclosure of materials waives privilege) (internal quotation omitted); U.S. v. Wells Fargo Bank, No. 12-

cv-7527 (JMF), 2015 WL 6395917, at *2 (S.D.N.Y. Oct. 22, 2015) (rejecting “blanket waiver of the

deliberative process privilege”); In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liability Litig., 898 F.

Supp. 2d 603, 610 (S.D.N.Y. 2012) (applying doctrine where plaintiff’s cause of action placed its

decisionmaking process at issue). Contrary to Plaintiffs’ assertions, because Defendants do not seek

to “weaponize … withheld deliberations as evidence … at trial,” Pls.’ Mot. 5, the sword/shield

doctrine has no relevance.

        Even more spurious is Plaintiffs’ request that the Court bar Defendants from arguing “that the

inclusion of the citizenship question is not pretextual” or that “Plaintiffs’ evidence of discriminatory

intent is lacking.” Pls.’ Mot. at 5. Plaintiffs’ insistence that this Court should bar Defendants from

“raising” “a lack of intent defense or lack of pretext defense,” Pls.’ Mot. at 6, is illogical for the simple

reason that Plaintiffs’ failure to meet their burden of proof is not an affirmative defense Defendants

need raise.

        In essence, Plaintiffs’ second motion in limine is a brazen attempt to avoid being held to their

burden to prove that the Secretary acted on prohibited grounds or did not believe his stated

rationale—and, thus, constitutes an implicit acknowledgement of Plaintiffs’ inability to do so.

Unsurprisingly, Plaintiffs cite no authority for the novel proposition that the government’s proper

assertion of deliberative-process privilege (indeed, assertions repeatedly upheld by this Court, e.g., ECF

Nos. 241, 323, 369, preclude it from presenting a defense. For this reason, Plaintiffs’ portrayal of


                                                     4
            Case 1:18-cv-02921-JMF Document 453 Filed 10/30/18 Page 5 of 8



United States v. Bilzerian is particularly misleading, as the Second Circuit there actually emphasized that,

notwithstanding assertions of privilege, “Defendant was free to deny … intent” or to “argue his …

defense by means of defense counsel’s opening and closing statements and by his examination of

witnesses.” 926 F.2d 1285, 1293 (2d Cir. 1991).

        Plaintiffs’ unwarranted insistence that “withheld documents may shed light” on the Secretary’s

motives, Pls.’ Mot. at 5, when they themselves concede that this Court has granted them myriad

opportunities to challenge Defendants’ privilege assertions, only underscores the fact that, despite the

production of tens of thousands of pages of internal documents, Plaintiffs have uncovered no

evidence to support their allegations that the Secretary’s motives were discriminatory. At bottom,

Plaintiffs seek to relitigate an issue this Court already has decided against them. See ECF No. 83, No.

18-cv-5025 (denying ECF No. 73, Plaintiffs’ “challenge[] [to] Defendants’ invocation of the

[deliberative process] privilege on the ground that it is categorically unavailable in these cases,” but

permitting challenges to specific assertions of privilege). And for good reason: Plaintiffs’ argument,

taken to its logical extension, would have the untenable result of creating an adverse inference of

discriminatory motive (by nullifying the requirement that intent be proven) any time the government

successfully asserts deliberative-process privilege. That is not the law, and Plaintiffs’ argument should

be rejected. 2




        2
          Plaintiffs’ insistence that “Defendants cannot assert a lack of intent defense or lack of pretext
defense without also asserting the withheld documents do not contain evidence of their discriminatory
intent or pretextual justification” because the government “would put at issue lack of intent by seeking
to rebut Plaintiffs’ claims with evidence to which Plaintiffs do not have access,” Pls.’ Mot. 6, is both
circular and nonsensical. Defendants need not rely on any evidence, much less withheld documents,
to demonstrate that Plaintiffs have not met their burden.
                                                     5
          Case 1:18-cv-02921-JMF Document 453 Filed 10/30/18 Page 6 of 8



        III.     THIS COURT SHOULD DISMISS THIS CASE AS NON-JUSTICIABLE BECAUSE PLAINTIFFS
                 IMPLICITLY CONCEDE THAT THEY LACK EVIDENCE SUFFICIENT TO DEMONSTRATE
                 STANDING.

        Astonishingly, Plaintiffs’ third motion in limine argues that this Court should bar the

government from contending at trial that Plaintiffs lack constitutional standing. Pls.’ Mot. at 6-9.

Although their brief blithely omits any reference to “standing,” the ruling Plaintiffs seek—preventing

Defendants from arguing that Plaintiffs have failed to prove any harmful impact will result from a

citizenship question—would have the untenable result of blocking the government from raising issues

central to whether Plaintiffs can demonstrate injury in fact, as they must to maintain this litigation.

Plaintiffs cite no caselaw to support the contention that this Court can issue such a ruling. Indeed, the

issue of whether a Plaintiff has standing is fundamental and, thus, an “objection that a federal court

lacks subject-matter jurisdiction, see Fed. Rule Civ. Proc. 12(b)(1), may be raised by a party, or by a

court on its own initiative, at any stage in the litigation, even after trial and the entry of judgment.”

Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006).

        There can be no doubt that the ruling Plaintiffs seek is intended to thwart Defendants’ ability

to hold Plaintiffs to their burden to prove standing. Plaintiffs’ theory of standing relies, inter alia, on

allegations that “the citizenship demand will deter census participation,” and that “the reduction in

responses to the 2020 census will translate into an undercount of certain populations … resulting in

a loss of federal resources and political representation.” Pls.’ Pretrial Memo. 6. Defendants intend to

show at trial that the Census Bureau’s comprehensive nonresponse follow-up operations will

ameliorate any impact on self-response and ensure a complete, accurate enumeration. Defs.’ Pretrial

Memo. 12-16. Plaintiffs’ request that this Court nevertheless “prevent Defendants from offering any

argument, testimony or other evidence at trial” relating to an alleged “decrease in the response rate” or

a purported “undercount for certain communities” is nothing more than a desperate attempt to avoid

Plaintiffs’ burden to prove injury in fact. Pls.’ Mot. at 7.


                                                       6
            Case 1:18-cv-02921-JMF Document 453 Filed 10/30/18 Page 7 of 8



        Moreover, disclosure of the raw survey data from the Census Bureau and Numident data from

the Social Security Administration that Plaintiffs sought through discovery was not withheld on a

claim of common-law privilege, as Plaintiffs imply, id. 6-7, but rather pursuant to Congress’s statutory

mandates that such data be protected. 3 See 13 U.S.C. §§ 6, 9; 5 U.S.C. § 552a; 42 U.S.C. § 1306. By

seeking a determination that “Defendants should not be able to argue at trial … about the adequacy

of Plaintiffs[‘] proof or any purported failure … to prove undercount” because Defendants “had

exclusive possession of the data necessary to measure,” Pls.’ Mot. at 9, Plaintiffs implicitly concede their

failure to prove at trial that reinstatement of a citizenship question will result in a differential

undercount. If data Congress has protected by statute is “necessary to measure” any harm to Plaintiffs,

Pls.’ Mot. at 9, the result should not be a ruling barring Defendants from arguing that Plaintiffs lack

standing—but rather a ruling dismissing this case as nonjusticiable. Plaintiffs’ argument in essence

boils down to the following untenable proposition:            When Congress determines that certain

information is not subject to public disclosure, a Court must ignore Article III’s case-or-controversy

requirement. Plaintiffs’ lack of legal support for this argument is telling.

        Finally, Plaintiffs’ continued reliance on the sword/shield doctrine is deeply disingenuous here.

Plaintiffs’ pretrial memorandum argues a theory of harm to “privacy interests” that is explicitly

premised on the fact that “[f]ederal law requires Defendants to maintain the confidentiality of responses

to the Census questionnaire. See 13 U.S.C. § 9(a)(2).” Pls.’ Pretrial Memo., ECF No, 410, at 12.

Plaintiffs should not be heard to complain about Defendants’ statutory obligation not to disclose raw

census data in one context, while relying on those same statutory protections for the data to press a

novel theory of harm. Their argument also fails for the simple reason that Defendants do not rely on




        3
         The Census Bureau obtains Numident data from the Social Security Administration
through memoranda of understanding between the agencies, which themselves prohibit the Census
Bureau from sharing that data.
                                                     7
          Case 1:18-cv-02921-JMF Document 453 Filed 10/30/18 Page 8 of 8



Title XIII or Numident data to support any element of a claim or defense. See Ghailani, 751 F. Supp.

2d at 501.

        IV.      THIS COURT NEED NOT RULE ON PLAINTIFFS’ FOURTH MOTION IN LIMINE.

        There is no basis for the Court to grant Plaintiffs’ fourth motion in limine because, as

reflected in the parties’ pretrial order, Defendants do not seek to proffer the testimony of any fact

witnesses at trial.

                                               CONCLUSION

        For the foregoing reasons, Defendants respectfully urge this Court to deny Plaintiffs’ four

motions in limine in their entirety.

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                BRETT A. SHUMATE
                                                Deputy Assistant Attorney General

                                                JOHN R. GRIFFITHS
                                                Director, Federal Programs Branch

                                                CARLOTTA P. WELLS
                                                Assistant Branch Director

                                                /s/ Kate Bailey
                                                KATE BAILEY
                                                GARRETT COYLE
                                                STEPHEN EHRLICH
                                                CAROL FEDERIGHI
                                                Trial Attorneys
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L St, N.W.
                                                Washington, DC 20005
                                                Tel.: (202) 514-9239
                                                Fax: (202) 616-8470
                                                Email: kate.bailey@usdoj.gov

                                                Counsel for Defendants


                                                   8
